AFFIRM; Opinion Filed January 18, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00446-CV

                    SHAMIM A. CHOWDHURY, Appellant
                                 V.
                        CITIBANK, N.A., Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-06996-E

                        MEMORANDUM OPINION
              Before Justices Schenck, Osborne, and Partida-Kipness
                            Opinion by Justice Schenck
      Shamim A. Chowdhury, a pro se litigant, appeals from the dismissal of his

claims against appellee Citibank, N.A. for fraudulent lien and violations of the Texas

Fair Debt Collection Act. Appellant failed to comply with the briefing requirements

of our appellate rules after having been given the opportunity to correct that failure.

See TEX. R. APP. P. 44.3. Thus, he waived his complaint. Because all dispositive

issues are settled in law, we issue this memorandum opinion. See TEX. R. APP. P.

47.2(a), 47.4. We affirm the trial court’s judgment.
                                      BACKGROUND

      On September 29, 2020, appellant filed his appellate brief. On October 5, this

Court sent written notice to appellant that his brief did not satisfy the minimum

requirements of the rules of appellate procedure. The notice advised appellant that

his brief was deficient as follows:

         1.    The table of contents did not indicate the subject matter of each issue
               or point, or group of issues or points.

         2.    The brief did not contain an index of authorities arranged
               alphabetically and indicating the pages of the brief where the
               authorities were cited.

         3.    The brief did not contain a concise statement of the case, the course
               of proceedings, and the trial court’s disposition of the case
               supported by record references.

         4.    The brief did not contain a concise statement of the facts supported
               by record references.

         5.    The brief did not contain a succinct, clear, and accurate statement of
               the arguments made in the body of the brief.

         6.    The argument did not contain appropriate citations to authorities.

         7.    The argument did not contain appropriate citations to the record.

         8.    The brief did not contain a proper certificate of compliance.

         9.    The brief did not contain a proper certificate of service.

         10.   The trial court’s judgment was omitted from the appendix.

See TEX. R. APP. P. 9.5, 38.1 (emphasis in original).

      Over the next two months, appellant filed two motions requesting more time

to amend his brief. We granted each of them. On November 18, 2020, appellant

filed a second brief. Appellee filed a response brief, pointing out that appellant’s
                                         –2–
second brief had not remedied all of the deficiencies identified by this Court and had

thus waived any issues for our review. Appellant did not file any reply brief or any

other brief.

                                   DISCUSSION

      We construe liberally pro se pleadings and briefs; however, we are obliged to

hold pro se litigants to the same standards as licensed attorneys and require them to

comply with applicable laws and rules of procedure. In re N.E.B., 251 S.W.3d 211,

211–12 (Tex. App.—Dallas 2008, no pet.). The law is well established that, to

present an issue to this Court, a party’s brief shall contain, among other things, a

concise, non-argumentative statement of the facts of the case, supported by record

references, and a clear and concise argument for the contention made with

appropriate citations to authorities and the record. TEX. R. APP. P. 38.1. When a

party, despite notice and an opportunity to cure, fails to adequately brief a complaint,

he waives the issue on appeal. See TEX. R. APP. P. 44.3; Bertaud v. Wolner Indus.,

No. 05-15-00620-CV, 2017 WL 1360197, at *2 (Tex. App.—Dallas Apr. 12, 2017,

no pet.) (mem. op.).

      In its response brief, appellee points out that appellant’s second brief does not

include any citations to the record in its statement of the case or statement of the

facts, an index of authorities, or relevant citations to the record or authorities to

support his arguments in violation of appellate rule 38. We agree. Therefore, even

assuming any of the issues raised by appellant’s brief constituted reversible error,

                                          –3–
and despite notification of and opportunities to correct his brief’s deficiencies,

appellant has failed to provide us with record references or authorities that would

entitle him to relief on appeal. See Bertaud, 2017 WL 1360197, at *3. Accordingly,

we need not further address appellant’s issues.

                                 CONCLUSION

      We affirm the trial court’s judgment.




                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE

200446F.P05




                                        –4–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

SHAMIM A. CHOWDHURY,                           On Appeal from the County Court at
Appellant                                      Law No. 5, Dallas County, Texas
                                               Trial Court Cause No. CC-19-06996-
No. 05-20-00446-CV           V.                E.
                                               Opinion delivered by Justice
CITIBANK, N.A., Appellee                       Schenck. Justices Osborne and
                                               Partida-Kipness participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that appellee CITIBANK, N.A. recover its costs of this
appeal from appellant SHAMIM A. CHOWDHURY.


Judgment entered this 18th day of January 2022.




                                         –5–